Citation Nr: 1724002	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland.


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, panic disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  Jurisdiction has been subsequently transferred to the RO in Baltimore, Maryland. 

The Board notes that in the October 2012 rating decision, the RO treated the claim on appeal as a petition to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial in an October 2010 rating decision included service treatment records (STRs) and service personnel records (to include criminal investigation records) for the Veteran's period of service from October 2000 to December 2003.  Pursuant to 38 C.F.R. § 3.156 (c)(1) (2016), if after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156 (a) is not required for reconsideration, and the Board may adjudicate the Veteran's claims for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156 (c)(1) (2016).

In an August 2013 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.




REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim for service connection for a psychiatric disorder to include anxiety, depression, panic disorder, and PTSD. 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) combat status or credible evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).  For claims certified the Board after August 4, 2014, a PTSD diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

The record contains evidence of a current psychiatric disorder.  A November 2009 VA psychiatric treatment note included a diagnosis of panic disorder.  January 2010 VA emergency department discharge records included a diagnosis of anxiety and February 2010 VA transfer summarization notes indicated that the Veteran had a diagnosis of anxiety disorder.  January 2012 private treatment notes indicated the Veteran was diagnosed with PTSD and identified stressors related to the Veteran's tour in Iraq.  A February 20102 VA discharge note indicated the Veteran had diagnoses of PTSD, panic disorder without agoraphobia, mood disorder, and noted suicide attempts. 

The Veteran asserts that he has a present psychiatric disorder, to include anxiety, depression, panic disorder, and PTSD, that is due to events in service.   

In a March 2012 Statement in Support of Claim for PTSD, the Veteran reported that while he was stationed to the 299th FSB in Schweinfurt, Germany on Conn Barrack he went out to discover Germany and saw a group of drunk soldiers approach him and then beat him to the ground.  He reported that they took his wallet containing money, military identification, and credit cards and stole the bracelet and necklace his mother gave him.  An April 2012 request for information was made in an attempt to verify the Veteran's stressor and an April 2012 Defense Personnel Records Information Retrieval Systems response indicated they were unable to locate 2001 unit records submitted by the 299th Forward Support Battalion.  The response also indicated that there might be a criminal investigation report filed on the incident and his Military Personnel File might document the incident described.

The Veteran's service personnel records contain an investigation report wherein a sworn statement, the Veteran reported that in July 2003 while outside of a nightclub he was assaulted by soldiers who stole his wallet, military identification, driver's license, credit cards, meal card, ration card, social security cards, weapons cards, and gold chain.  A June 2012 Line of Duty Administrative Decision determined the Veteran's claimed disabilities of July 2003 and any disabilities claimed secondary to those injuries were not caused in the line of duty.  The Administrative Decision indicated that investigation established probable cause that the Veteran was assaulted and had items stolen from him.  Further investigation established probable cause to believe the Veteran committed the offence of Soliciting Another to Commit an Offence when he gave $20.00 USD to purchase two pills of Ecstasy.  The Veteran also committed the offence of False Official Statement when he willingly rendered a statement which he knew to be false concerning the events of the robbery.  Accordingly, it was determined that the Veteran's injuries resulting from his attempt to buy illegal drugs and any injuries claimed secondary to those injuries are not considered in the line of duty.

However, the Veteran has asserted additional in-service events and injuries, for which the Board finds further development is warranted.  In a January 2010 Statement in Support of Claim for PTSD, the Veteran reported that while he was on Leonard Barracks in Schweinfurt, Germany in May 2002, he witnessed a soldier operating a forklift, driving at an excessive speed take a turn too fast and the forklift rolled over.  The Veteran reported that the soldier did not have on a seatbelt, fell out of the forklift, and the metal cage cut the body into two at the torso.  The Veteran asserted that he would never forget how scared and shaken he was and that to this day he is too scared to even look at a piece of machinery.  The RO made a January 2010 request for PTSD development to furnish pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and official travel outside of the U.S. and an April 2010 response stated "administratively closed, request rejected."

In a June 2010 Correspondence, the Veteran reported that on July 4th, 2003 he was on a mandatory patrol around a camp (presumably in Iraq) with fellow soldiers in black-out mode as ordered by the sergeant of the guards.  The Veteran reported that all of sudden heavy fire was taken to his Hum-V and instantly his fellow soldiers returned fired on what they believed to be Iraqi insurgents or gorillas.  The Veteran indicated that another soldier manned the 50 caliber automatic machine gun and the rounds were landing on his flak vest and burned holes on them.  The Veteran reported that when he checked on his squad, a fellow soldier was hanging over the turret and was unresponsive.  The Veteran reported that he removed his flak vest and LBV and saw that the fellow soldier had a chest wound, but his lungs were collapsed.  The Veteran reported that he applied a tourniquet to the soldier's right thigh and stuck his C-54 tube into his lung.  The Veteran indicated that the soldier turned blueish-black and was gone.  The Veteran reported that he laid him down in the rear of his vehicle and proceeded to their EP.  He indicated that the BSA Charlie Company medics treated his squad.  The Veteran reported that the worst part was later that morning he had to spray and clean all of the blood, rounds, and debris from his Hum-V. 

In a November 2012 Statement in Support of Claim for PTSD, the Veteran reported being beat up by guys who kept calling him "racial stuff."  The Veteran indicated that this occurred after 911 and the war on terror and the guys were spitting, beating him, burning the American flag, burning him, and yelling bad things about America. 

In a March 2012 Statement in Support of Claim for PTSD, the Veteran reported that he was almost beaten to death by other soldiers and local nationals (a group).  He indicated that he was attacked for an unknown period of time and identified fellow soldiers as sources of information. 

The Veteran is not in receipt of combat decorations which warrant a combat presumption nor is there any evidence in the service personnel or treatment records to indicate that the Veteran was deployed from Germany to Iraq at any time including in July 2003.  However, the response for a search of additional service records from NPRC was administratively rejected and closed. 

Considering the Veteran's statements and mental health treatment records containing diagnoses and suggesting relationships to events in service, the Board is remanding the matter for a VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.  While 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  The evidence in this case suggests that there is a reasonable possibility of substantiating the Veteran's claim.

In addition, the Board notes that the Veteran's service department records include a September 2000 Report of Medical Examination with clinical evaluation results at service enlistment.  However, while the Veteran's service department records include a Certificate of Release or Discharge from Active Duty, the record appears silent as to any Report of Medical Examination or clinical evaluation results at service separation.  As such, on remand the RO should attempt to obtain these records.

Finally, since the receipt of additional service records, the RO has not readjudicated the claim on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any outstanding service department records, to include any examination, pre- or post-deployment questionnaires, or clinical evaluation results at the Veteran's separation from service.  All attempts must be documented in the claims file. 

2.  The RO must attempt to verify whether: (a) while on the Leonard Barracks in Schweinfurt, Germany in May 2002, the Veteran witnessed a soldier fall out of forklift and killed; (b) on July 4th, 2003 while the Veteran was on a mandatory patrol he was engaged in heavy fire and witnessed the death of a fellow soldier, identified by name in a June 2010 Correspondence; (c) the Veteran was beaten up by guys who called him "racial stuff" and were spitting, burning the American flag, burning him, and yelling bad things about America; and (d) the Veteran was "almost beaten to death by other soldiers and local nationals (a group)" as indicated by the Veteran in a March 2012 Statement in Support of Claim for PTSD wherein he identified fellow soldiers by name as sources of information.

3.  The RO must prepare a summary of the stressor(s) or in-service injury/event that it has determined are established by the record, to include the Veteran's fear of hostile military activity, engaging in combat with the enemy, and personal assault, if it is found consistent with the Veteran's military service.  The Veteran is not in receipt of combat decorations which warrant a combat presumption nor is there any evidence in the service personnel or treatment records to indicate that the Veteran was deployed from Germany to Iraq at any time including in July 2003.  Any stressors related to participation in combat are to be considered sufficiently corroborated if they are consistent with the circumstances of the Veteran's service.  

4.  The Veteran must be afforded a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder to include anxiety, depression, panic disorder, and PTSD, if found.  The examiner must be instructed that only the above events, which the RO has determined are established by the record, may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  

Thereafter, based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to:

(a) whether a diagnosis of PTSD is warranted and if so, explain how the diagnostic criteria of the DSM-5 are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosis of PTSD was caused by traumatic events or any other aspect of active service.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of the previous diagnoses of PTSD of record.  

(b) whether the Veteran is diagnosed with any other psychiatric disorder, to include anxiety, depression, and panic disorder and whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disorder is related to or had its onset in active duty.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, panic disorder, and PTSD.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




